POCH, J. This claim arises out of an incident that occurred on June 21, 1983. Jeannine Rolnick, Claimant, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1979, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on August 26, 1983, on the form prescribed by the Attorney General, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That the Claimant, Jeannine Rolnick, age 40, was a victim of a violent crime, as defined in section 2(c) of the Act (Ill. Rev. Stat. 1979, ch. 70, par. 72(c)), to wit: reckless conduct (Ill. Rev. Stat. 1979, ch. 38, par. 12 — 5). 2. That on June 21, 1983, the Claimant was shot by an unknown offender while she was sitting on a beach. The incident occurred at 5810 North Sheridan Road, Chicago, Illinois. The Claimant was taken to Edgewater Hospital for treatment of her injuries. 3. That the Claimant seeks compensation for medical/hospital expenses only. 4. That the Claimant was not employed for the six months immediately preceding the date of the incident out of which this claim arose and therefore suffered no loss of earnings compensable under the Act. 5. That the Claimant incurred medical/hospital expenses in the amount of $2,213.50, none of which was paid by insurance, leaving a balance of $2,213.50. To date, the Claimant has paid $107.00 towards this balance. 6. That the Claimant has complied with all pertinent provisions of the Act and qualifies for compensation thereunder. 7. That pursuant to section 10.1(e) of the Act, this Court must deduct $200.00 from all claims (except in the case of an applicant 65 years of age or older), and the amount of benefits, payments or awards payable under the Workers’ Compensation Act, Dram Shop Act, Federal medicare, State public aid, Federal Social Security Administration burial benefits, Veterans Administration burial benefits, health insurance, or from any other source, except annuities, pension plans, Federal social security payments payable to dependents of the victim and the net proceeds of the first $25,000.00 (twenty-five thousand dollars) of life insurance that would inure to the benefit of the applicant. Ill. Rev. Stat. 1979, ch. 70, par. 80.1(e). 8. That the Claimant has received no reimbursements that can be counted as applicable deductions. 9. That pursuant to section 18(c) of the Act, the Court may order that all or a portion of an award be paid jointly to the applicant and provider of services. In the instant case, the Court finds this section applicable and orders that joint payment be made. Ill. Rev. Stat. 1979, ch. 70, par. 88(c). 10. That after applying the applicable deductions, the Claimant’s loss for which she seeks compensation is $2,013.50, based upon the following: Less % Compensable of $200.00 Amount Deductible Total Edgewater Hospital $1,596.50 72% $1,452.50 Northside Physicians and Surgeons 310.00 14% 282.00 Dr. J. G. Panchuk 200.00 9% 182.00 Medical expenses paid by Claimant 107.00 5% 97.00 Total $2,213.50 100% $2,013.50 It is hereby ordered that the sum of $97.00 (ninety-seven dollars) be and is hereby awarded to Jeannine Rolnick, an innocent victim of a violent crime. It is further ordered that the sum of $1,452.50 (one thousand four hundred fifty-two dollars and fifty cents) be and is hereby awarded to Jeannine Rolnick and Edgewater Hospital, account No. 370321-2. It is further ordered that the sum of $282.00 (two hundred eighty-two dollars) be and is hereby awarded to Jeannine Rolnick and Northside Physicians and Surgeons, account No. 401117. It is further ordered that the sum of $182.00 (one hundred eighty-two dollars) be and is hereby awarded to Jeannine Rolnick and Dr. J. G. Panchuk, account No. 081023.